            Case 5:17-cv-00220-LHK Document 1169 Filed 01/07/19 Page 1 of 5



     CRAVATH, SWAINE & MOORE LLP                KEKER VAN NEST & PETERS LLP
 1   Gary A. Bornstein (pro hac vice)           Robert A. Van Nest
     gbornstein@cravath.com                     Eugene M. Paige
 2   Yonatan Even (pro hac vice)                Justina K. Sessions
     yeven @cravath.com                         633 Battery Street
 3   825 Eighth Avenue                          San Francisco, CA 94111-1809
     New York, NY 10019-7475                    Telephone: (415) 676-2289
 4   Telephone: (212) 474-1000                  Facsimile: (415) 397-7188
     Facsimile: (212) 474-3700
 5                                              MORGAN, LEWIS & BOCKIUS LLP
     MORGAN, LEWIS & BOCKIUS LLP                Geoffrey T. Holtz (SBN 191370)
 6   Richard S. Taffet (pro hac vice)           Geoffrey.holtz@morganlewis.com
     richard.taffet@morganlewis.com             One Market, Spear Street Tower
 7   101 Park Avenue                            San Francisco, CA 94105-1596
     New York, NY 10178-0060                    Telephone: (415) 442-1000
 8   Telephone: (212) 309-0060                  Facsimile: (415) 442-1001
     Facsimile: (212) 309-6001
 9                                              Attorneys for Defendant
                                                QUALCOMM INCORPORATED
10
                                                Additional Counsel listed on the Signature
11                                              Page
12

13

14

15
                                UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
17                                    SAN JOSE DIVISION

18
      FEDERAL TRADE COMMISSION                  Case No. 5:17-CV-0220-LHK-NMC
19
                  Plaintiff,
20         v.                                    QUALCOMM’S STATEMENT
                                                 REGARDING PUBLIC LICENSING
21    QUALCOMM INCORPORATED,                     INFORMATION
      a Delaware corporation,
22
                  Defendant.
23

24

25

26

27

28

                QUALCOMM’S STATEMENT REGARDING PUBLIC LICENSING INFORMATION
                                     17-CV-0220-LHK-NMC
             Case 5:17-cv-00220-LHK Document 1169 Filed 01/07/19 Page 2 of 5




 1           Pursuant to the Court’s request on January 4, 2019 (Jan. 4. Tr. at 151:8-16, 152:10-13),

 2   and to assist the Court in considering motions to seal evidence to be presented at trial,

 3   Qualcomm hereby provides the following information regarding publicly available information

 4   about its licensing program.

 5           Generally, Qualcomm has not sought to keep confidential information about the basic

 6   royalty rates it has sought as part of its licensing program. As the Court recognized, for example,

 7   it is well-publicized that, for portfolio-wide licenses (i.e., licenses under both Qualcomm’s SEPs

 8   and non-SEPs), Qualcomm has historically sought royalty rates of 5% of the net selling price of
 9   complete devices that implement 2G and/or 3G standards (whether or not the handsets also
10   implement 4G LTE standards), subject to certain royalty caps. For example, as of April 2018,
11   the maximum handset selling price (generally the licensee’s wholesale selling price net of certain
12   permissible deductions such as transportation, insurance, and other items) used to calculate the
13   royalty owed to Qualcomm is $400. 1
14           In December 2008, Qualcomm publicly announced that for handsets that implement 4G

15   LTE standards only (i.e., that do not implement 2G or 3G standards), “Qualcomm expects that it

16   will charge royalties for a license under its standards essential LTE patents . . . of approximately

17   3.25% of the wholesale selling price of each such device, subject to reciprocity and other

18   standard terms and conditions.” 2

19           In November 2017, in anticipation of the future release of 5G NR standards, Qualcomm

20   publicly announced revised licensing terms as follows:

21            Under Qualcomm’s licensing program for cellular essential patents, the
              following royalty terms will apply on a worldwide basis to a license for
22            Original Equipment Manufacturer (OEM) branded mobile handsets that
23

24       1
           https://www.qualcomm.com/media/documents/files/examples-of-royalties-for-smartphone-
25   price-points.pdf
         2
26         https://www.qualcomm.com/media/documents/files/lte-wimax-patent-licensing-
     statement.pdf
27

28
               QUALCOMM’S STATEMENT REGARDING PUBLIC LICENSING INFORMATION
                                    17-CV-0220-LHK-NMC
                                             1
               Case 5:17-cv-00220-LHK Document 1169 Filed 01/07/19 Page 3 of 5



                   implement the 5G NR standard, up to and including release 15 of the 3GPP
 1                 specifications:
 2                 • An effective running royalty rate of 2.275% of the selling price of branded
 3                 single-mode 5G handsets; and

 4                 • An effective running royalty rate of 3.25% of the selling price of branded
                   multi-mode (3G/4G/5G) handsets.
 5
                   ...
 6
                   In addition, Qualcomm will continue to offer licenses for OEM branded
 7                 mobile handsets that include both Qualcomm’s cellular standard essential
                   patents as well as those patents not essential to the standard . . . at royalty rates
 8                 of 4% of the selling price for branded single-mode handsets and 5% of the
                   selling price for branded multi-mode handsets. 3
 9

10            Qualcomm noted in its November 2017 announcement that these terms are “generally

11   consistent” with the terms of Qualcomm’s Chinese Patent License Agreements (“CPLA”). 4 The

12   general terms of Qualcomm’s CPLAs are likewise widely known:

13                 For licenses of Qualcomm’s 3G and 4G essential Chinese patents for branded
                   devices sold for use in China, Qualcomm will charge royalties of 5% for 3G
14                 devices (including multimode 3G/4G devices) and 3.5% for 4G devices
                   (including 3-mode LTE-TDD devices) that do not implement CDMA or
15
                   WCDMA, in each case using a royalty base of 65% of the net selling price of
16                 the device. 5

17            In addition, Qualcomm notes that the existence of a license agreement between
18   Qualcomm and a particular counterparty (as opposed to the specific terms of the license
19   agreement) is often not confidential, and Qualcomm discloses lists identifying many of its
20   licensees on its website. 6
21

22
         3
23         https://www.qualcomm.com/media/documents/files/qualcomm-5g-nr-royalty-terms-
     statement.pdf
24       4
             Id.
25
         5
             https://investor.qualcomm.com/static-files/2a33b6bd-66bd-4977-8486-808386aac482
26
         6
             https://www.qualcomm.com/invention/licensing
27

28
                   QUALCOMM’S STATEMENT REGARDING PUBLIC LICENSING INFORMATION
                                        17-CV-0220-LHK-NMC
                                                 2
            Case 5:17-cv-00220-LHK Document 1169 Filed 01/07/19 Page 4 of 5



     Dated: January 7, 2019            Respectfully submitted,
 1

 2

 3                                     CRAVATH, SWAINE & MOORE LLP
 4
                                       s/ Gary A. Bornstein
 5                                     Gary A. Bornstein
                                       Yonatan Even
 6                                         Worldwide Plaza
                                              825 Eighth Avenue
 7                                                New York, NY 10019
                                                     Telephone: (212) 474-1000
 8
                                                         Facsimile: (212) 474-3700
 9                                                          gbornstein@cravath.com

10                                     Robert A. Van Nest
                                       Eugene M. Paige
11                                     Justina K. Sessions
                                       KEKER, VAN NEST & PETERS LLP
12
                                           633 Battery Street
13                                             San Francisco, CA 94111
                                                  Telephone: (415) 676-2289
14                                                    Facsimile: (415) 397-7188
                                                          rvannest@keker.com
15                                                        epaige@keker.com
16                                                        jsessions@keker.com

17                                     Richard S. Taffet
                                       MORGAN, LEWIS & BOCKIUS LLP
18                                        101 Park Avenue
                                              New York, NY 10178
19                                                Telephone: (212) 369-6000
20                                                   Facsimile: (212) 309-6001
                                                         richard.taffet@morganlewis.com
21
                                       Willard K. Tom
22                                     MORGAN, LEWIS & BOCKIUS LLP
                                          1111 Pennsylvania Avenue, N.W.
23                                            Washington, DC 20004
24                                                Telephone: (202) 739-3000
                                                     Facsimile: (202) 739-3001
25                                                      willard.tom@morganlewis.com

26

27

28
              QUALCOMM’S STATEMENT REGARDING PUBLIC LICENSING INFORMATION
                                   17-CV-0220-LHK-NMC
                                            3
     Case 5:17-cv-00220-LHK Document 1169 Filed 01/07/19 Page 5 of 5



                                Geoffrey T. Holtz
 1                              MORGAN, LEWIS & BOCKIUS LLP
 2                                 One Market, Spear Street Tower
                                       San Francisco, CA 94105
 3                                        Telephone: (415) 442-1000
                                              Facsimile: (415) 442-1001
 4                                                donn.pickett@morganlewis.com
                                                  geoffrey.holtz@morganlewis.com
 5

 6                              Attorneys for Qualcomm Incorporated

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      QUALCOMM’S STATEMENT REGARDING PUBLIC LICENSING INFORMATION
                           17-CV-0220-LHK-NMC
                                    4
